DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
This application discloses and claims only subject matter disclosed in prior application no. 16/183,584 filed 1/07/2018 (now U.S. 10,449,502 B2), and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application constitutes a continuation or division. 

Terminal Disclaimer
The terminal disclaimers (TDs) filed on 09/22/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Nos. 7875464, 8492154, 8530240, 8628970, and 9458389 have been reviewed and is accepted.  The terminal disclaimers have been recorded.

Allowable Subject Matter
Claims 1-35 are allowed.
The following is an examiner’s statement of reasons for allowance:  The currently filed instant claims recite a method of processing hydrocarbonaceous material like an oil by employing solvent(s) and substantially chemically inert stationary phase(s) in order to .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN KILPATRICK whose telephone number is (571)270-5553.  The examiner can normally be reached on Mon. - Fri.; approx. 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/B. K./Examiner, Art Unit 1797                                                                                                                                                                                                        



/LYLE ALEXANDER/Supervisory Patent Examiner, Art Unit 1797